Citation Nr: 0303514	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  99-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post right knee medial meniscectomy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision in 
which the RO denied an increased rating for status post right 
knee medial meniscectomy.  The veteran filed a notice of 
disagreement in March 1999, and a statement of the case (SOC) 
was issued in April 1999.  The veteran submitted a 
substantive appeal in May 1999, with a Board hearing request.

By written statement of September 2000, the veteran's 
representative reported that the veteran would not attend the 
scheduled Board hearing.  As the veteran has failed to 
provide a timely request for rescheduling, the Board will 
proceed to review the issue on appeal.  See 38 C.F.R. 
§ 20.702(c) (2002).

In an October 2002 rating action, the RO assigned a separate 
10 percent evaluation for the veteran's degenerative joint 
disease of the right knee, effective from February 12, 1998.  
By that same action, the RO increased the veteran's rating 
for status post right medial meniscectomy to 20 percent, 
effective the same date.  The appeal now encompasses the two 
issues as reflected on the title page of this decision.  
However, inasmuch as higher evaluations are available for 
each condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claims remain 
viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.

2.  The veteran's status post right knee medial meniscectomy 
is manifested by some lateral instability, and subjective 
complaints of pain on motion.

3.  The veteran's degenerative joint disease of the right 
knee is manifested by no more than slight limitation of 
motion of the knee due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post right knee medial meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the October 2000 Board remand and the October 
2002 supplemental statement of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO's October 2002 
notification), have been afforded opportunities to submit 
such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  By 
letter of November 2000, the RO specifically notified the 
veteran of its efforts to obtain private treatment records 
from L. Monaco, M.D., and requested that the veteran identify 
any VA medical treatment providers.  By telephonic contact of 
October 2002, the veteran informed the RO that he had no 
knowledge of any additional sources of evidence.  The RO 
provided an additional letter in October 2002 confirming the 
prior phone conversation, repeating previously provided 
information concerning the notice and duty to assist 
provisions of the VCAA, what medical and other evidence the 
RO would obtain, and what information or evidence the veteran 
could provide in support of the claim.  Hence, the duty to 
notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran was provided an opportunity to 
testify before the Board, but withdrew his request for a 
hearing.  The veteran has submitted medical evidence in 
support of his claim, to include private treatment records 
from Dr. Monaco, and the RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
procuring VA outpatient clinical records from the Rochester 
VA Outpatient Center (VAOPC), and arranging for the veteran 
to undergo VA examination in March 1998 and January 2001.  In 
this case, the Board is satisfied that the RO has obtained 
all available medical records from all relevant sources 
identified in the record, and that all such records have been 
associated with the claims file.  Significantly, the veteran 
and his representative have specifically indicated that they 
have no additional evidence to submit. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

Historically, the RO granted service connection for residuals 
of a right knee injury in November 1964, and assigned a 
disability evaluation of 10 percent.  The veteran underwent 
medial meniscectomy in September 1966 at a private hospital. 

In October 1987, treating private physician, L. Monaco, M.D., 
observed an increase in severity.  He cited mild effusion, 
medial crepitus, and pain on rotation of the right knee.  
Range of motion was from 5 to 105 flexion, with a fair amount 
of discomfort.  X-ray examination confirmed medial 
compartment osteoarthritis with loss of joint space.

In February 1998, the veteran filed a claim of entitlement to 
an increased rating for status post right medial 
meniscectomy, evaluated as 10 percent disabling.  The RO 
requested records from Dr. Monaco within the period from 
September 1997 to December 1997.  In response, Dr. Monaco's 
office provided no relevant treatment records.  

In March 1998, the veteran underwent a VA examination of his 
right knee.  On clinical interview, the veteran described 
experiencing "constant pain in his right knee" and 
"weakness, stiffness, [and] swelling that occurs 
occasionally."  The veteran described instability and 
"giving away" of the knee, as well as flare-ups, locking, 
and fatigability.  He experienced one to two episodes of 
dislocation of the right knee annually.  He was told by his 
treating physician that total knee replacement might be 
indicated in ten years.  The VA examiner observed some mild 
crepitation on flexion and extension of the right knee.  On 
range of motion testing, the knee flexed to 110 degrees 
before the veteran complained of pain.  The right knee 
demonstrated extension to zero degrees.  There was no 
redness, heat, swelling, or effusion.  The knee joint 
appeared stable on manipulation.  The VA examiner diagnosed 
degenerative disease of the right knee, and ordered x-ray 
examination. 

The RO requested additional records from the office of Dr. 
Monaco.  In response, Dr. Monaco submitted a letter stating 
that the veteran had severe degenerative osteoarthritis of 
the right knee, which had progressively worsened and required 
total knee replacement.  He described the veteran as totally 
disabled as a result of the condition.

By Board remand dated in October 2000, the RO was instructed 
to obtain any x-ray studies associated with the March 1998 VA 
examination.  The obtained x-ray examination report showed 
moderate to marked degenerative osteoarthritic change and 
joint space narrowing at the medial compartment of the knee 
joint.  In addition, the veteran's right knee showed 
degenerative change at the lateral compartment and 
subchondral degenerative cystic changes at the tibial 
plateau.  Roughening and spurring were noted along the tibial 
plateau. 

An additional VA examination of the right knee was provided 
in January 2001.  The veteran described worsening symptoms, 
such as flare-ups of the right knee occurring once weekly, 
lasting four to five hours.  The veteran's right knee 
extended to 5 degrees, and flexed to 80 degrees.  The VA 
examiner indicated that pain was a consideration.  The VA 
examiner reported no evidence of subluxation, instability, or 
limitation of motion, as the veteran's would not submit to 
testing due to increased pain.  The VA examiner noted that 
the veteran experienced excessive fatigability and 
incoordination attributable to his right knee disability.  
Furthermore, the veteran experienced limitation of function 
during flare-ups, secondary to pain.  Citing the March 1998 
VA examination study and prior, consistent radiographic 
findings, the VA examiner diagnosed post-surgical procedure 
of the right knee with well-healed scar, and limitation of 
motion and pain secondary to degenerative arthritis.


In February 2002, the veteran submitted an examination report 
from Dr. Monaco.  Dr. Monaco described the veteran's 
disability as "progressively worse."  On physical 
examination, Dr. Monaco observed a marked limp favoring the 
right side and weakness of the thigh muscles.  The veteran's 
range of motion was from 10 to 80 degrees flexion, with genu 
varum deformity.  Dr. Monaco observed some instability on 
valgus testing of the knee.  Furthermore, the veteran 
demonstrated patellofemoral and medial crepitus and moderate 
effusion.  Radiographic examination revealed severe three-
compartment osteoarthritis of the right knee joint.  Dr. 
Monaco suggested that the veteran would need total right-knee 
replacement.

In October 2002, the RO assigned a separate 10 percent 
evaluation for the veteran's degenerative joint disease of 
the right knee, effective from February 12, 1998.  By that 
same action, the RO granted an increased rating for status 
post right knee medial meniscectomy, evaluated as 20 percent 
disabling, effective from the same date.

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  In 
addition, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the RO granted two separate evaluations for the 
veteran's service-connected right knee disability: a 20 
percent evaluation, under Diagnostic Code 5257, for status 
post right knee meniscectomy, and a 10 percent evaluation, 
under Diagnostic Code 5010, for degenerative joint disease.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998).  See also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

A.  Right Knee Instability

With regard to the veteran's service-connected status post 
right knee meniscectomy, the Board notes that the veteran is 
currently assigned a rating of 20 percent under Diagnostic 
Code 5257, pursuant to which other impairments of the knee 
are evaluated, such as recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation represents 
moderate impairment due to recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 30 
percent evaluation, the maximum assignable under this 
diagnostic code, is assigned for a severe condition.  Id.  

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 20 percent for the veteran's service-connected right 
knee instability under Diagnostic Code 5257.  The Board finds 
no evidence of severe subluxation or instability.  The March 
1998 and January 2001 VA examiners reportedly found no 
instability or subluxation on physical examination.  However, 
the veteran's treating physician, Dr. Monaco, observed 
"some" instability on valgus testing in February 2002.  In 
the same report, Dr. Monaco suggested that his findings were 
reflective of the worsening of the veteran's right knee 
disability.  The Board finds these facts correspond with no 
more than moderate overall right knee impairment.  
Accordingly, the Board finds that no more than the currently 
assigned 20 percent evaluation is warranted under Diagnostic 
Code 5257.

Alternately, the Board has considered the applicability of 
other diagnostic codes to determine whether a higher 
evaluation is assignable.  By analogy, right knee ligamentous 
laxity could be rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2002), concerning dislocated knee cartilage with 
recurring locking, pain, and effusion.  See 38 C.F.R. § 4.20 
(2002).  However, even if so rated, a higher rating would not 
result, as 20 percent is the maximum rating offered under 
Diagnostic Code 5258.  No other diagnostic code is 
potentially applicability to this disability.  

For the reasons noted above, the Board finds that there is no 
basis for assignment of a schedular evaluation in excess of 
20 percent for status post right knee medial meniscectomy.

B.  Degenerative Joint Disease of the Right Knee

The veteran currently has a 10 percent evaluation under 38 
C.F. R. § 4.71a, Diagnostic Codes 5010, 5003 for degenerative 
joint disease of the right knee with limitation of motion.

Pursuant to Diagnostic Code 5003 degenerative arthritis, when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5261, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

The March 1998 VA examiner observed flexion to 110 degrees 
before the veteran complained of pain.  The Board 
acknowledges the cited VA medical evidence, in large part, 
reflects that pain was clinically demonstrated.  By VA 
medical treatment report of January 2001, range of motion 
studies showed that the veteran had within five degrees of 
full extension and flexion to 80 degrees, in consideration of 
limitation due to pain.  Even considering that the veteran's 
experiences some functional loss due to pain, the criteria 
for a compensable evaluation under either Diagnostic Code 
5260 or 5261 clearly are not met.  Dr. Monaco's February 2002 
report, indicated the right knee demonstrated 10 degrees 
extension to 80 degrees flexion.  Given the objective 
findings, there simply is not showing of disabling pain to 
such an extent as to indicate disability comparable to either 
flexion limited to 45 degrees or extension limited to 10 
degrees, the levels of disability warranting assignment of 
the minimum compensable evaluation under Diagnostic Codes 
5260 and 5261, respectively.  The Board acknowledges, 
however, that as some pain and resulting limited motion is 
shown, a 10 percent evaluation under Diagnostic Code 5003 is 
appropriate.  Assignment of such an evaluation is fully 
consistent with the intent of the rating schedule to 
recognize painful motion as warranting at least the minimum 
evaluation for the joint.  See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003 (2002); see also 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 205-7; VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.
In addition to the diagnostic codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic providing for 
assignment of a higher evaluation.  However, in the absence 
of clinical evidence of disability comparable to right knee 
ankylosis or impairment of fibula or tibia, an evaluation in 
excess of 10 percent, is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262 (2002).  For the reasons 
noted above, the Board finds that there is no basis for 
assignment of a schedular evaluation in excess of 10 percent 
for degenerative joint disease of the right knee.  

III.  Conclusion

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate either of the 
veteran's right knee disabilities, so as to warrant 
assignment of higher evaluations on an extra-schedular basis.  
38 C.F.R. § 3.321 (2002).  In this regard, the Board notes 
that there is no showing that either disability under 
consideration has resulted in marked interference with 
employment.  In addition, there is no showing that either 
right-knee disability has necessitated frequent periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Accordingly, the RO's failure to 
consider or to document its consideration of this section was 
not prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for status post right knee medial 
meniscectomy is denied.  An increased rating for degenerative 
joint disease of the right knee is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals	


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

